DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/4/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 55 is objected to because of the following informalities: line 3 of the claim refers to cancelled claim 14 and should refer to claim 48 instead.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 41: an upper portion configured to secure a mobile device;
Claim 45: where the encoder is configured to provide data related to the distance moved, speed or acceleration of the supporting structure;
Claim 38: an upper portion configured to secure the mobile device;
Claim 44: a communication link configured to provide communication with the mobile device;
Claim 51: a communication link configured to provide communication with the mobile device; and
Claim 52: wherein the encoder is configured to provide data related to the distance moved by the support structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
Claim 41 and the upper portion configured to secure the mobile device is being interpreted as set forth in paragraph 0050, 0059 and Figures 1A-D of the printed 
Claim 45 and the encoder configured to provide data related to the distance moved, speed or acceleration of the supporting structure is being interpreted as set forth in paragraphs 0072-0073 and 0087 of the printed publication of the instant application (accelerometers, gyroscopes, magnetic field sensors, infrared sensors);
Claim 48 and the upper portion configured to secure the mobile device is being interpreted as set forth in paragraph 0050 and Figures 1A-D of the printed publication of the instant application (tensioning arm 113 which permits the support structure to adjustably secure mobile devices of different dimensions and configurations);
Claim 44 and the communication link configured to provide communication with the mobile device is being interpreted as set forth in paragraph 0044 (wireless communication such as WiFi or Bluetooth with respective transmitters/receivers);
Claim 51 and the communication link configured to provide communication with the mobile device is being interpreted as set forth in paragraph 0044 (wireless communication such as WiFi or Bluetooth with respective transmitters/receivers); and
Claim 52 and the encoder configured to provide data related to the distance moved, speed or acceleration of the supporting structure is being interpreted as set forth in paragraphs 0072-0073 and 0087 of the printed publication of the instant application (accelerometers, gyroscopes, magnetic field sensors, infrared sensors).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 41-45 and 48-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070149899 A1 to Shechtman et al. (hereinafter, Shechtman).
Regarding claim 41, Shechtman discloses a supporting structure for a testing device, comprising inter alia: 
an upper portion (top and four sidewalls of the inclination tracking device 102, as best seen in Fig. 3) configured to secure a mobile device (sensor probe 106 and computer capabilities 110, which reside within and are support and secured by the top and four sidewalls of the inclination tracking device 102); and
a lower portion (bottom wall of the inclination tracking device 102, on which arch 120 exists) having a first side (as seen in Fig. 3, left side of bottom wall, generally around tracking device 112a) and a second side opposed to one another (as seen in Fig. 3, right side of bottom wall, generally around tracking device 112b) and a lower surface coupled to both the first side and the second side (arms that are attached to 
Regarding claim 42, Shechtman discloses wherein both the first roller and the second roller comprise encoders (there are a plurality of encoders in the device include inclinometers, accelerometers, magnetic field generators and optical 3D tracking systems, paragraph 0012; especially as broadly claimed, each of the first and second rollers include encoders, because all the components are included in a single device and “comprise” one another).
Regarding claim 43, Shechtman discloses a sensor (there are a plurality of sensors in the device include inclinometers, accelerometers, magnetic field generators and optical 3D tracking systems, paragraph 0012).
Regarding claim 44, Shechtman discloses a communication link (transmitting device 114) configured to provide communication with the mobile device (position tracking system 104).

Regarding claim 48, Shechtman discloses a testing device for determination of a spinal deformity in a subject, comprising inter alia:
a mobile device comprising an accelerometer, a display, and a CPU; and 
a supporting structure comprising an upper portion (top and four sidewalls of the inclination tracking device 102, as best seen in Fig. 3) configured to secure the mobile device (sensor probe 106 and computer capabilities 110, which reside within and are support and secured by the top and four sidewalls of the inclination tracking device 102), a lower portion (bottom wall of the inclination tracking device 102, on which arch 120 exists) having a first side (as seen in Fig. 3, left side of bottom wall, generally around tracking device 112a) and a second side opposed to one another (as seen in Fig. 3, right side of bottom wall, generally around tracking device 112b) and a lower surface coupled to both the first side and the second side (arms that are attached to either side of arch 120 and extend outwards from the sidewalls of the inclination tracking system, on which wheels are positioned on, as best seen in Fig. 3, paragraph 0040), wherein the lower surface comprises a first roller positioned at or near the first side (tracking device 112a, which may include small wheel affixed thereto, paragraph; 0040), a second roller positioned at or near the second side (tracking device 
Regarding claim 49, Shechtman discloses wherein both the first roller and the second roller comprise encoders (there are a plurality of encoders in the device include inclinometers, accelerometers, magnetic field generators and optical 3D tracking systems, paragraph 0012; especially as broadly claimed, each of the first and second rollers include encoders, because all the components are included in a single device and “comprise” one another).
Regarding claim 50, Shechtman discloses a sensor (there are a plurality of sensors in the device include inclinometers, accelerometers, magnetic field generators and optical 3D tracking systems, paragraph 0012).
Regarding claim 51, Shechtman discloses a communication link (transmitting device 114) configured to provide communication with the mobile device (position tracking system 104).
Regarding claim 52, Shechtman discloses wherein the encoder is configured to provide data related to the distance moved by the supporting structure when the supporting structure is rolled on the first roller (there are a plurality of sensors that may provide data related to distance including inclinometers, accelerometers, magnetic field generators and optical 3D tracking systems, paragraph 0012).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shechtman in view of US 3955285 A to Moeckl.
. 
Claims 47 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shechtman.
Shechtman discloses the claimed invention as set forth and cited above, including an alignment feature (display 112). Shechtman does not expressly disclosing where the alignment feature is positioned centrally along the notch, however, a skilled artisan would have found it obvious to place the alignment feature centrally along the arch as this would have been any one of many placements a skilled artisan would have found obvious to place an alignment feature. Also, having the alignment feature over the arch would have allowed the user of the device to observe the alignment feature while also observing the traversal of the arch along the spine of the patient. 

Allowable Subject Matter
Claim 55 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 56-61 are also allowable as being dependent from allowable claim 55.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791